Citation Nr: 0405930	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  00-22 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for status post anterior cruciate ligament reconstruction of 
the right knee.  

2.  Entitlement to an initial rating in excess of 10 percent 
for status post anterior cruciate ligament reconstruction of 
the left knee.

3.  Whether the veteran filed a timely substantive appeal 
with an August 2000 rating decision assigning an initial 
compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from November 1996 to 
January 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that rating decision, the RO granted service connection 
for right and left knee disabilities and assigned initial 10 
percent ratings, effective January 29, 2000.  The veteran 
duly appealed the RO's decision with respect to these issues.  

Also in the August 2000 rating decision, the RO granted 
service connection for bilateral hearing loss and assigned an 
initial zero percent rating, effective January 29, 2000.  The 
veteran submitted a notice of disagreement with this 
determination in November 2000, and a statement of the case 
was issued in June 2002.  No further submissions from the 
veteran or his representative was received until April 2003, 
when the veteran's representative submitted a Statement of 
Accredited Representative in Appealed Case.  


REMAND

In a January 2004 letter, the veteran was notified that the 
Board was required to consider a jurisdictional issue not 
addressed by the RO, namely, the issue of whether he had 
filed a timely substantive appeal with the August 2000 rating 
decision assigning an initial compensable rating for 
bilateral hearing loss.  He was afforded the opportunity to 
present written arguments and request a Board hearing.  

Later that month, the veteran responded that he wished to 
attend a hearing before a Veterans Law Judge at the RO, 
including for the purposes of presenting oral argument 
relevant to the jurisdictional issue.

Under VA regulations, a hearing on appeal will be granted if 
a veteran, or his or her representative, expresses a desire 
to appear in person.  38 C.F.R. § 20.700 (2003).  The 
importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2003), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  Therefore, 
remedial action is necessary with respect to this matter.

In order to ensure full compliance with due process 
requirements, the case is remanded for the following action:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge at the RO.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2003).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




